Citation Nr: 0800217	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  99-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative disc disease, thoracic and lumbar 
spine. 

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for memory loss claimed as a result of VA 
prescription of codeine for a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and January 2003 rating 
decisions by the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the claim, or claims, to the RO in January 
2001, March 2003 and June 2004 for further development and 
consideration. 

With regard to the Section 1151 issue, a personal hearing was 
held before a Veterans Law Judge in November 1999 who is no 
longer employed at the Board.  A personal hearing was held 
before the undersigned Veterans Law Judge in September 2003.


FINDINGS OF FACT

1.  In a March 1994 decision, the Board denied the veteran's 
original claim for service connection for degenerative disc 
disease, thoracic and lumbar spine.

2.  In a January 2001 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for degenerative disc disease, 
thoracic and lumbar spine.

3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the Board's January 
2001 decision is not material.

4.  The veteran does not have any additional disability as a 
result of VA's prescription of codeine for a back condition.


CONCLUSIONS OF LAW

1.  The January 2001 Board decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for degenerative disc disease, 
thoracic and lumbar spine, is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  New and material evidence has not been received since the 
January 2001 Board decision to reopen the veteran's claim for 
entitlement to service connection for degenerative disc 
disease, thoracic and lumbar spine.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  The criteria for an award of compensation benefits for 
disability resulting from VA medical treatment are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

With regard to the claim to reopen, to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  The VA has a duty to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA must 
examine the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.

The notice provided to the veteran by RO letter sent in 
October 2001, as well as the July 2005 Statement of the Case, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim to reopen, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to his claim.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The October 2001 letter 
explained the terms "new" and "material" to the veteran and 
informed him of the type of evidence that would be considered 
new and material.  See Kent, supra.

With regard to the claim for compensation under 38 U.S.C.A. 
§ 1151, In a letter dated in March 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his 1151 claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

As required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the veteran was not provided with notice 
of the type of evidence necessary to establish an 1151 claim 
for disability compensation until March 2005.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  If 
there is a deficiency or error regarding the VA's duties to 
notify and assist, this error is presumed prejudicial to the 
claimant.  See Sanders v. Nicholson, No. 2006-7001, slip op. 
at 18 (Fed. Cir. May. 16, 2007); see also Simmons v. 
Nicholson, No. 2006-7092 (Fed. Cir. May. 16, 2007).  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  Id.  While the notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a January 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown. 

While the notifications did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of compensation benefits, no new disability rating 
or effective date for the award of benefits will be assigned 
as the claims for reopening and for compensation are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, there are no outstanding 
requests to obtain any medical records which the veteran has 
both identified and authorized VA to obtain on his behalf.  
VA has obtained VA examinations pursuant to the claim under 
38 U.S.C.A. § 1151, and private and VA clinical records are 
of record along with Social Security Administration records.  
In July 2003, the veteran contended that, when he was in the 
Reno, Nevada, VA Medical Center, he was informed that his 
spinal X-rays were used as an example to neurology students 
of a service-connected back injury caused by being thrown 
from the top of a moving vehicle.  VA medical records and 
spinal X-ray reports are contained in the claims file, 
however, they make no mention regarding the cause of his 
current spinal condition.  The Board is reasonably certain 
that a further search for records regarding this contention 
would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  Absent a 
reopening of the claim, VA has no duty to obtain medical 
examination or opinion.  38 C.F.R. § 3.159(c)(4)(iii).  There 
is no reasonable possibility that any further assistance to 
the veteran would be capable of substantiating his claims.

B.  Analysis

Degenerative disc disease, thoracic and lumbar spine

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for degenerative arthritis if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Prior unappealed 
decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 2002).  With claims to reopen filed on or after August 
29, 2001, such as this one, "new" evidence is defined as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

At the time of the March 1994 decision denying service 
connection for chronic residuals of injury of the thoracic 
and lumbar spine, the Board considered the veteran's service 
medical records, an April 1996 VA orthopedic examination, 
1991 and 1992 VA clinical records and x-ray studies, and a 
February 1993 VA examination in which the examiner assessed 
thoracic and lower degenerative disc disease most probably 
secondary to the veteran's injury while in the military.  
Also of record were statements of the veteran along with his 
testimony at a June 1993 personal hearing, a lay statement 
from a boyhood friend received in June 1993 and a magazine 
photograph of a tank submitted by the veteran.

In its March 1994 decision the Board found that chronic 
residuals of a claimed injury of the thoracic and lumbosacral 
spine, were not shown during service or for many years 
thereafter.  The Board also found the VA physician's opinion 
that the veteran's thoracic and lower degenerative disc 
disease was probably secondary to his in-service injury was 
of limited probative value as it clearly was based upon 
history obtained from the veteran more than 20 years after 
service and after he had filed a claim for compensation 
benefits.  The veteran appealed the decision to the U.S. 
Court of Veterans Appeals (now known as the U.S. Court of 
Appeals for Veterans Claims) (Court), which affirmed the 
Board's decision in January 1998.  The March 1994 Board 
decision is therefore final.  38 U.S.C.A. §§ 7103, 7104. 

In its January 2001 decision denying the veteran's request to 
reopen his claim of service connection for thoracic and 
lumbar degenerative disc disease, the Board considered 
numerous duplicative medical reports and treatment records.  
The additional evidence also included a VA examination report 
of June 1994 reflecting a diagnosis of a low back disorder, 
VA treatment records of 1998 and 1999, and a May 1998 private 
medical record reflecting that the veteran had degenerative 
disc disease.  Lay statements from an acquaintance submitted 
in December 1994 and the veteran's supervisor at a VA Medical 
Center, where the veteran apparently volunteered, submitted 
in October 1999 were also of record.  The claims file further 
contained numerous letters of correspondence from the 
veteran, Congressional interest letters, and documents 
pertaining to the appeal to the Court of the BVA's 1994 
decision.  

In the January 2001 decision, the Board found that new and 
material evidence was not presented to reopen the claim.  The 
Board noted that the February 1993 VA examiner's favorable 
opinion regarding the etiology of his back condition was not 
new evidence as it had previously considered this evidence in 
the March 1994 Board decision.  The Board also noted that 
none of the additional evidence submitted reflected 
supporting evidence of a back injury in service or continuity 
of symptomotology in te 20 years after the claimed back 
injury.  The Board found the evidence to be cumulative and 
denied the request to reopen the claim.  This decision is 
final.  38 U.S.C. § 7004(b); 38 C.F.R. § 19.104.  This, in 
turn, means there must be new and material evidence during 
the years since to reopen his claim and warrant further 
consideration on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The veteran filed his petition to reopen the claim in October 
2001.  

The veteran contends that his degenerative disc disease, 
thoracic and lumbar spine, was caused by an inservice tank 
accident, when the tank he was in fell down a 40-foot cliff.  
Statements which restate contentions already on file do not 
constitute new and material evidence.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).  Even if the veteran's assertions 
were new, "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

The veteran resubmitted various medical records which were 
considered in previous decisions.  Therefore, this evidence 
is not new.  A VA neuropsychiatric consultation report dated 
in June 2001, and a VA neurological examination in October 
2002, noted that the veteran had degenerative disc disease, 
thoracic and lumbar spine.  This evidence, although new, is 
not material.  Medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus (i.e., a 
connection to an in- service event), does not constitute new 
and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993).  There are still no records which document 
treatment for a back disability earlier than 1991. 

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence and his claim for 
service connection for degenerative disc disease, thoracic 
and lumbar spine, is not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).



Memory Loss

The current provisions of 38 U.S.C.A. § 1151, as amended by 
Pub. L. No. 104-204, require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Therefore, as the veteran 
filed his claim in February 1997, prior to October 1, 1997, 
the only issue before the Board is whether he has suffered 
additional disability as a consequence of the treatment in 
question.  All subsequent references to 38 U.S.C. § 1151 in 
this opinion are to the version of that statute in effect 
prior to October 1, 1997.

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  The applicable 
regulations provide that, in determining whether additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c) (1998).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of medical treatment upon which the 
claim is based to the veteran's condition after such 
treatment program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.358(b)(1) 
(1998).

The veteran contends, as reflected in hearing testimony and 
statements on file, that he was prescribed codeine for a back 
disability in the early 1990's and that he suffers from 
memory loss due to a reaction to the medication.  He also 
contends that he was awarded disability benefits from the 
Social Security Administration (SSA), in part, due to severe 
memory loss resulting from such codeine reaction.  In 
addition, he noted that numerous VA personnel told him that 
he has severe memory loss due to a codeine reaction.  
Clinical records show that the veteran was, in fact 
prescribed codeine and other narcotics by VA medical 
personnel from the early 1990's.  On a VA history and 
physical examination section of a medical certificate dated 
in November 1992, it was noted that oxycodone was causing 
memory loss.  It was also noted that the veteran wanted to 
restart oxycodone.  A May 1998 neurological examination for 
SSA purposes noted a diagnosis of decreased short-term memory 
and concentration, etiology undetermined though "the patient 
claims it is from the reaction of the codeine."  

On a VA pain clinic/psychology note dated in July 1999, it 
was noted that the veteran claimed that he had memory 
impairments which he attributed to the adverse effects of 
codeine.  The psychologist stated that the psychological 
testing which he conducted previously found little support 
for memory impairments.  In a VA interim progress noted dated 
in August 1999, it was noted that codeine caused memory loss 
and that the veteran was on SSA disability secondary to 
chronic back pain and short-term memory loss which was 
service related.  

A June 2001 VA neurology examination report deferred any 
opinion of memory disturbance until formal neuropsychological 
testing was done.  After neuropsychological testing was 
completed, in an addendum dated in July 2001, the 
neurological examiner stated that there was no objective 
evidence of memory loss.  Finally, an October 2002 VA 
neurological examination report noted that the veteran found 
no evidence the treatment with Tylox or oxycodone between 
October 1991 and October 1992 caused any chronic mental 
disorder.  The problems that the veteran had with his 
vocational rehabilitation were most likely caused by an acute 
confusional state brought on by a combination of pain 
medication and alcohol and with no evidence of chronic mental 
impairment.  The examiner was not aware of any reports of 
codeine or oxycodone in the dosages prescribed to the veteran 
causing any chronic organic mental impairment.  The examiner 
found that there was no evidence of organic mental impairment 
by extensive neuropsychological testing.  

The Board notes the contentions of the veteran.  However, the 
only entries on VA medical records, noted above, regarding 
codeine-induced memory loss are information from the veteran 
recorded by a medical examiner.  This does not constitute 
competent medical evidence to demonstrate that the veteran 
has a current disability related to VA medical treatment.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
addition, the veteran's SSA disability records were 
associated with the claims file and they note that the 
veteran was awarded disability benefits due to severe back 
condition and a personality disorder.  There was no mention 
of any memory loss.  

In short, the Board finds that the veteran's claims file is 
devoid of any competent evidence that demonstrates that he 
has any disability resulting from VA treatment.  A symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the symptoms of 
memory loss can be attributed, there is no basis to award 
service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion regarding a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The veteran has not submitted any medical 
evidence which supports his contentions.

Because the probative evidence shows that VA treatment did 
not result in additional disability, the Board finds that the 
veteran did not suffer an injury as the result of VA medical 
treatment and that the preponderance of the evidence is 
against the claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151.




ORDER

New and material evidence not having been submitted, the 
claim for service connection for degenerative disc disease, 
thoracic and lumbar spine, has not been reopened.  The appeal 
is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for memory loss as a result of VA 
prescription of codeine is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


